Danhof, C.J.
(dissenting). I must respectfully dissent. I agree with the majority that the district court erred to the extent that it took judicial notice of the Port Huron practice of storing impounded vehicles. However, I would not reverse because my review of the evidence discloses that the trial court’s decision was correct and supported by the evidence.
As the majority correctly points out, a bailor need only prove a demand for and failure to return his bailed vehicle to establish a prima facie case of bailee negligence. Once a prima facie case is made out, the burden of going forward with the evidence shifts to the defendant who must show by a preponderance of the evidence his freedom from negligence or that his negligence was not a proximate cause of the plaintiffs injury.
In the present case, plaintiff established a prima facie case by testimony showing a bailment, a demand, and failure to return the vehicle.
The burden was thus shifted to defendant to *340show his freedom from negligence. The standard by which the negligent or non-negligent character of defendant’s conduct is to be determined is that of a reasonably prudent man under the same or similar circumstances. Marietta v Cliffs Ridge, Inc, 385 Mich 364, 369; 189 NW2d 208 (1971).
Defendant called three witnesses at trial. The first, Thomas Carr, a deputy sheriff, testified that he stopped the car, impounded it, and removed the license plates. He stated that there has been no transfer of title from the previous owner on the records. Defendant also called Bruce Hall, an auto salesman, who testified to the value of the car from photographs. Finally, defendant testified on his own behalf. He stated that he towed the car, parked it adjacent to his building (within 75 to 80 feet of an all-night light), locked it and placed the key inside the building. He testified that he had been doing this kind of business for police departments for nine years and never lost any other cars.
Plaintiff called William Diriex, a service station operator in Richmond, Michigan, who by arrangement with various police agencies towed vehicles to an impoundment yard. He testified that the police agencies (and insurance companies) require him to keep the cars in a lighted, fenced-in yard. He stated that he used to tow cars to his gas station and leave them in back with the keys locked in the station but does not do it any more. On cross-examination he stated that unfenced lighted storage isn’t the best and agreed with defense counsel’s characterization that such storage "is standard in the industry”.
From my review of the evidence, defendant has not shown by a preponderance of the evidence that his conduct in storing the vehicle was that of a *341reasonably prudent man under the same or similar circumstances. The evidence in his favor is that he had stored vehicles in this manner for nine years without other losses and, perhaps, William Diriex’s agreement that outside storage is standard in the industry. On the other hand, William Diriex testified that, in a similar small town, he no longer stores vehicles in that manner but is required to store them in a lighted, fenced yard.
I would hold that the district court’s decision was not clearly erroneous. Although the court appeared to base its determination on a Port Huron standard of care, there was no prejudice to defendant because an equivalent local standard of care is supported by the evidence. I conclude that plaintiff is entitled to judgment because defendant failed to rebut plaintiff’s prima facie case of negligence. I would affirm.